Mr. Justice Brown delivered the opinion of the court. We have read and considered with great interest and much care the elaborate and exhaustive arguments with which counsel have assisted the court in this ease. But it.would be a needless labor to analyze in our opinion the many cases of high authority which have been cited to us on each side of the controversy. The question itself is a simple one. It is whether the sum—between six and seven thousand dollars, out of an estate approximating half a million—which Henry E. Pridmore in his lifetime furnished to his son Edward A. Pridmore for the purchase and construction of a home for him, should be held as lessening pro tanto the amount which as a residuary devisee Edward A. is to receive from his father’s estate. That again resolves itself into the question— What was the intention of Henry E. Pridmore when he furnished this money to provide a home for his first and only married son? Three intentions were possible, and, irrespective of any presumption, if either intention is established by the evidence it must prevail. In other words, there ■is no conclusive presumption of law that can arise in the case. Evidence of intention will overcome any technical rules concerning “portions,” or “unsatisfactions,” which, as Lord Chancellor Cottenham in 1841, in Pym v. Lockyer, 5 Mylne & Craig, 27, said, were “all intended to ascertain and to work out the intention of the giver.” As he said also: “All the decisions upon questions of double portions depend upon the declared or presumed intention of the donor.” This supremacy of external evidence of intention over the presumption which, in the absence of such evidence the law recognizes, is shown to be the sound doctrine in such cases as Trimmer v. Bayne, 7 Vesey, Jr. (1802); In re Lacon, 2 ch. Div. (1891); and Carmichael v. Lathrop, 108 Mich. 473, cited and relied on by the appellants, as well as in many others. It has been declared by the Supreme Court of this State in Richardson v. Eveland, 126 Ill. 37. In the case at bar the money furnished for Edward A. Pridmore’s home by his father might have been intended (a) as a gift; (b) as a loan; (c) as a pro tanto “ademption” or, more properly, “satisfaction” of a residuary bequest. Evidence both oral and written was presented on the hearing of this case before the Probate Court and in the trial de novo on the appeal to the Circuit Court on the question of which of these intentions existed. The written evidence was that of account books of the business of Henry E. Pridmore kept by or under the charge and supervision of the principal witness for the appellees, and the inventory of the estate made by that witness. So far as it went it may be considered as supporting the theory that the money was furnished as a loan. But as explained by the testimony of Miss Snow this written evidence amounted to very little, while her oral testimony was of great importance. That oral testimony was not contradicted—perhaps in the nature of things could not be—but it is argued that it is to be viewed with suspicion. Its credibility was passed upon favorably by the judge of the Probate Court and by the judge in the Circuit Court, and we do not see justification in the arguments that are made to us for refusing it credence here. It establishes, if true, by statements of the testator made not in answer “to impertinent inquiries, drawing angry answers,” as in Trimmer v. Bayne, supra, but to a person who apparently had his full confidence in the management of his business and pecuniary affairs, that the money which bought the lot and built the house was a gift to his son by the testator as fully as the $1,000 for furniture or the $435 for a cemetery lot, of which a different form of memorandum was made. We think there is no reason in the face of this evidence to fall back on the rule of presumptions and the exceptions thereto laid down by authority as to “ademptions” and pro tanto satisfactions. It is quite true, as pointed out by the appellants’ argument, that the provision of our.statute of descent, that “no gift or grant shall be deemed to have been made in advancement unless so expressed in writing or charged in writing by the intestate as an advancement or acknowledged in writing by the child or other descendant,” has nothing to do with the settlement of an estate under a will, and consequently has no effect whatever directly on the present case; but it is not without interest to note that it seems to throw some light on the policy of our law in relation to its care of a decedent’s intentions'and to justify the inference that the intention of a testator to make an ademption should not be presumed in the face of any reasonable evidence to the contrary. Complaint is made that the court refused to pass on propositions of law. The Supreme Court expressly decides in Tanton v. Keller, 167 Ill. 144, that a proceeding like this is in the nature of a chancery suit, where no propositions of law are necessary or proper. The order of the Circuit Court appealed from is affirmed. Affirmed.